DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
Claims 1-4 and 6-7 are allowable because the prior art of record does not disclose or make obvious a liquid discharge apparatus comprising circuitry configured to “select drive pulses including the first drive pulse and the second drive pulse from the common drive waveform and apply the drive pulses including the first pulse and the second pulse for discharging a second droplet which size is different from the first droplet, adjust the first drive pulse with a first time adjustment value, and adjust the second drive pulse with a second time adjustment value which is different value from the first time adjustment value.”  It is this combination of limitations, in combination with the other features and limitations of claim 1, that makes these claims allowable over the prior art of record.
Similarly, claim 8 is allowable because the prior art of record does not disclose or make obvious a head drive control method comprising the steps of  “selecting drive pulses including the first drive pulse and the second drive pulse from the common drive waveform and apply the drive pulses including the first pulse and the second pulse for discharging a second droplet which size is different from the first droplet, adjusting the first drive pulse with a first time adjustment value, and adjusting the second drive pulse with a second time adjustment value which is different value from the first time adjustment value.”  It is this combination of limitations, in combination with the other features and limitations of claim 8, that makes these claims allowable over the prior art of record.
Finally, claim 9 is allowable because  the prior art of record does not disclose or make obvious a head drive control circuit including circuitry configured to “select drive pulses including the first drive pulse and the second drive pulse from the common drive waveform and apply the drive pulses including the first pulse and the second pulse for discharging a second droplet which size is different from the first droplet, adjust the first drive pulse with a first time adjustment value, and adjust the second drive pulse with a second time adjustment value which is different value from the first time adjustment value.”  It is this combination of limitations, in combination with the other features and limitations of claim 9, that makes these claims allowable over the prior art of record.
	Please also see prosecution history and pages 9-10 of Applicant remarks dated 6/17/2022 concerning reasons for allowance of these claims.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853